        


United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Restricted Stock Unit Grant Agreement




United States Steel Corporation, a Delaware Corporation (herein called the
“Corporation”), grants to the employee of the employing company identified below
(the “Participant”) the number of Restricted Stock Units (“RSUs”) set forth
below, each of which is a bookkeeping entry representing the equivalent in value
of one share of the class of common stock of the Corporation set forth below:




 
Name of Participant:
 
PARTICIPANT NAME
 




 
 
 
Name of Employing Company
 
(the company recognized by the Corporation
 
on Date Hereof:
 
as employing the Participant)
 




 
 
 
Number of RSUs Granted:
 
# RSUs
 
 
 
 
 
Date of Grant:
 
GRANT DATE





By accepting this Award in any manner and within the time period prescribed by
the Corporation, the Participant agrees that (1) these RSUs are granted under
and governed by the terms and conditions of the United States Steel Corporation
2016 Omnibus Incentive Compensation Plan, as the same may be amended from time
to time (the “Plan”) and the provisions of this Restricted Stock Unit Grant
Agreement, including (i) the Terms and Conditions contained herein, (ii) if
applicable to the Participant under Section 11 hereof, the Confidentiality and
Proprietary Rights Agreement attached as Exhibit A and the Non-Competition
Agreement attached as Exhibit B, and (iii) any special provisions for the
Participant’s country of residence set out on Exhibit C (collectively, the
“Agreement”), (2) he or she has reviewed the Plan and the Agreement in their
entirety, and (3) he or she has had an opportunity to obtain the advice of
counsel prior to accepting this Award and fully understands all provisions of
the Plan and the Agreement.


United States Steel Corporation






By:_______________________                        
Authorized Officer


Terms and Conditions


1.    Award: The Corporation has granted to the Participant the number of RSUs
set forth in this Agreement. Each RSU represents the right to receive one share
of the Corporation’s common stock (a “Share”) on the date specified in Section 6
below in settlement of each RSU that has vested as provided in Sections 3, 4 of
5, below. Unless and until the RSUs are vested in the manner set forth in
Section 3, 4 or 5 below, the Participant will have no right to settlement of any
such RSUs or any right to receive any Shares. Prior to settlement of any vested
RSUs, such RSUs will represent an unsecured obligation of the Corporation,
payable (if at all) only from the general assets of the Corporation.


2.    Restriction Period: The restriction period with regard to the RSUs shall
commence on the date the RSUs are granted and end on the date the RSUs are
settled as provided in Section 6, below. During the restriction period, the
Participant shall not sell, transfer, assign, pledge or otherwise encumber or
dispose of any portion of the RSUs, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the RSUs prior to the end of the restriction
period shall have no effect. During the restriction period, the Participant
shall not be entitled to vote any Shares that may be received upon settlement of
any vested RSUs and shall not receive dividends paid on those Shares. The
Participant shall be entitled to receive dividend equivalents in cash; provided,
however, the dividend equivalents shall not vest or be paid to the Participant
unless and to the extent the underlying RSUs vest as provided in Section 3, 4 or
5 of this Agreement.


3.    Change in Control: If the Participant’s employment is terminated within
two years following a Change in Control involuntarily (except for Cause) or, in
the case of a Participant designated by the Corporation as executive management
at the time of the Change in Control (“Executive Management”), voluntarily for
Good Reason, each unvested RSU will immediately vest, except as otherwise
determined by the Corporation with respect to any Participant who is not
Executive Management.


4.    Termination of Employment: The full unvested Number of RSUs Granted will
immediately vest upon the Participant’s death during employment, upon
Termination of employment due to becoming Disabled, or upon a Termination of
employment under circumstances which would qualify the Participant for benefits
under a severance plan of the Corporation, including execution of any general
release required under the severance plan. Unvested RSUs will be forfeited
automatically upon any other Termination of employment (including but not
limited to any voluntary termination by the Participant or any Termination by
the Corporation or the Employing Company for Cause or without Cause), such
forfeiture being without consideration or without further action required of the
Corporation or Employing Company.


5.    Vesting: Subject to Sections 3 and 4, in order to vest in the RSUs, the
Participant must continue as an active employee of an Employing Company for
three years from the Date of Grant, subject to the Employing Company’s right to
terminate the Participant’s employment at any time for any reason. The


Retention Grant Agreement – February 2020

--------------------------------------------------------------------------------





RSUs shall vest on the three-year anniversary of the Date of Grant, provided
that the Participant is continuously employed by an Employing Company through
such anniversary.


Except as provided in Sections 3 and 4 of this Agreement, notwithstanding any
other terms or conditions of the Plan or this Agreement to the contrary, in the
event of the Participant’s Termination of employment, regardless of the reason
for such Termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant's employment agreement, if any, the Participant’s right
to vest in the RSUs, if any, will terminate effective as of the date that the
Participant is no longer actively employed by an Employing Company and will not
be extended by any notice period (i.e., active employment would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the RSUs.


6.    Settlement: RSUs that have vested shall be paid in Shares, along with any
dividend equivalents with respect to those vested RSUs, within 45 days after the
vesting date. The Corporation shall have no obligation to issue Shares unless
and until the Participant has satisfied any applicable tax withholding
obligations pursuant to Section 12 below and such issuance otherwise complies
with all applicable law. Upon vesting and settlement of the RSUs, Shares shall
be delivered free of all restrictions on transferability or forfeiture except
for restrictions required by applicable laws and/or regulations and issued in
the Participant’s name (or, in the event of the Participant’s death prior to
such termination or such issuance, to the Participant’s estate) for the number
of Shares subject to vested RSUs. The Participant shall not be entitled to
delivery of any portion of the Shares until the corresponding portion of the
RSUs has vested.


7.    Adjustments and Recoupment: The number of RSUs awarded is subject to
adjustment as provided in Section 8 of the Plan. The Participant shall be
notified of such adjustment and such adjustment shall be binding upon the
Corporation and the Participant. This Award shall be administered in accordance
with, and is subject to, any recoupment policies and provisions prescribed by
the Plan, including but not limited to Section 7.07 thereof and all clawback and
recoupment policies or provisions required by law from time to time. In its sole
discretion, the Committee shall have the authority to amend, waive or apply the
terms of any clawback or recoupment policies or provisions to the extent
necessary or advisable to comply with applicable laws, as determined by the
Committee.


8.    Interpretation and Amendments: This Award, the vesting and delivery of
RSUs and the issuance of Shares upon vesting are subject to, and shall be
administered in accordance with, the provisions of the Plan, as the same may be
amended by the Committee from time to time, provided that no amendment may,
without the consent of the Participant, affect the rights of the Participant
under this Award in a materially adverse manner. For purposes of the foregoing
sentence, an amendment that affects the tax treatment of the RSUs or that is
necessary to comply with securities or other laws applicable to the issuance of
Shares shall not be considered as affecting the Participant’s rights in a
materially adverse manner. All capitalized terms not otherwise defined herein
shall have the meaning assigned to such terms in the Plan. In the event of a
conflict between the Plan and this Agreement, unless this Agreement specifies
otherwise, the Plan shall control.


9.    Compliance with Laws: The obligations of the Corporation and the rights of
the Participant are subject to all applicable laws, rules and regulations
including, without limitation, the U.S. Securities Exchange Act of 1934, as
amended; the U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue
Code of 1986, as amended; and any other applicable U.S. and foreign laws. No
Shares will be issued or delivered to the Participant under the Plan unless and
until there has been compliance with such applicable laws.


10.    Acceptance of Award: This Award is contingent on the Participant’s
acceptance of the Award in the manner and within the time period established by
the Corporation. The Award shall be forfeited without further action by the
Corporation and shall not be payable if it is not accepted by the Participant in
the manner and within the time period established by the Corporation.


11.    Confidentiality and Non-Competition: If a Participant is employed in the
United States in a position below the rank of Vice President on the Date of
Grant, then the Participant agrees and understands that (a) by accepting this
Award the Participant shall be bound by and subject to the terms of the
Confidentiality and Proprietary Rights Agreement attached to this Agreement and
incorporated herein as Exhibit A and, to the extent permitted by law, the terms
and conditions of the Non-Competition Agreement attached to this Agreement and
incorporated herein as Exhibit B, and (b) notwithstanding any other terms or
conditions of the Plan or this Agreement to the contrary, in addition to any
other remedies available at law, all unvested RSUs will be forfeited immediately
and without further action by the Corporation in the event the Participant fails
to comply with or breaches any of the obligations and restrictions under
Exhibits A or B of this Agreement.


12.    Withholding Taxes: The Participant acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding or liability in connection with any aspect of the
RSUs, including the grant, vesting, or settlement of the RSUs or the subsequent
sale of Shares (“Tax-Related Items”), is and remains his or her responsibility
and may exceed the amount withheld by the Corporation or the Employing Company.
Furthermore, the Participant acknowledges that the Corporation and/or the
Employing Company (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items; and (b) do not commit to and are under no
obligation to structure the terms of the grant of the RSUs or any aspect of the
Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items or to achieve any particular tax result.
Further, if the Participant has become subject to Tax-Related Items in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Participant acknowledges that the Corporation and/or the Employing
Company (or former Employing Company, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Corporation and/or the Employing Company, or their respective agents, at their
discretion, to satisfy the obligations with regard to all applicable Tax-Related
Items by one or a combination of the following methods: (1) withholding from
Participant’s wages or other cash compensation paid to Participant by the
Corporation and/or the Employing Company; (2) withholding from proceeds of the
sale of Shares issued upon vesting of the RSUs either through a voluntary sale
or through a mandatory sale arranged by the Corporation (on Participant’s behalf
pursuant to this authorization) through such means as the Corporation may
determine in its sole discretion (whether through a broker or otherwise); or (3)
withholding in Shares to be issued upon vesting of the RSUs. If the Corporation
gives the Participant the power to choose the withholding method, and the
Participant does not make a choice, then the Corporation will at its discretion
withhold in Shares as stated in alternative (3) herein.




-2-

--------------------------------------------------------------------------------







To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Participant will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in Shares issuable upon vesting
of the RSUs, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the RSUs, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Corporation or the Employing Company,
any amount of Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan. The Participant understands that no
Shares or proceeds from the sale of Shares shall be delivered to Participant,
notwithstanding the lapse of the restrictions on the RSUs, unless and until the
Participant shall have satisfied any obligation for Tax-Related Items with
respect thereto.


Notwithstanding anything in this Section 12 to the contrary, if the RSUs are
considered nonqualified deferred compensation subject to Section 409A, the fair
market value of the Shares withheld together with the amount of cash withheld
may not exceed the liability for Tax-Related Items.


13.    Nature of the Award: Nothing herein shall be construed as giving the
Participant any right to be retained in the employ of an Employing Company or
affect any right which the Employing Company may have to terminate the
employment of such Participant. Further, by accepting this grant of RSUs, the
Participant acknowledges that:


(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by its terms;

(b)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Committee or its delegee, as applicable;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the RSUs and the Shares subject to the RSUs are extraordinary items which do not
constitute compensation of any kind for services of any kind rendered to the
Corporation or to the Employing Company, and which are outside the scope of the
Participant’s employment contract, if any;

(f)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, dismissal, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Corporation or the Employing Company or any Subsidiary or
affiliate of the Corporation;

(g)
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(h)
the grant of RSUs will not be interpreted to form an employment contract or
relationship with the Corporation, the Employing Company or any Subsidiary or
affiliate of the Corporation;

(i)
the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;

(j)
no claim or entitlement to compensation or damages arises from forfeiture of the
RSUs resulting from termination of the Participant’s employment by the
Corporation or the Employing Company (for any reason whether or not in breach of
applicable labor laws or the terms of the Participant’s employment agreement, if
any), and in consideration of the grant of the RSUs to which the Participant is
not otherwise entitled, the Participant irrevocably agrees never to institute
any claim against the Corporation or the Employing Company, waives his or her
ability, if any, to bring any such claim, and releases the Corporation and the
Employing Company from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agreed to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(k)
it is the Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the RSUs;

(l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Participant’s participation in the Plan or the
Participant’s acquisition or sale of the Shares underlying the RSUs;

(m)
the Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;

(n)
unless otherwise provided in the Plan or by the Corporation in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the
Corporation; and

(o)
the following provisions apply only if the Participant is providing services
outside the United States:

(i)
the RSU and Shares subject to the RSU are not part of normal or expected
compensation or salary for any purpose; and

(ii)
the Participant acknowledges and agrees that neither the Corporation, the
Employing Company nor any Subsidiary or affiliate of the Corporation shall be
liable for any foreign exchange rate fluctuation between the local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to Participant pursuant to the settlement of the RSUs or the subsequent sale
of any Shares acquired upon settlement.



14.    Data Privacy:


(a)    The Participant hereby explicitly, unambiguously and voluntarily consents
to the collection, use, disclosure and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other RSUs
materials (“Data”) by and among, as applicable, any Employing Company and the
Corporation for the exclusive purpose of implementing, administering, and
managing his or her participation in the Plan.


(b)    The Participant understands that any Employing Company and the
Corporation may collect, maintain, process and disclose certain personal
information about him or her, including, but not limited to, his or her name,
home address and telephone number, date of birth, social insurance number




-3-

--------------------------------------------------------------------------------





or other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all equity awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the exclusive purpose of implementing,
administering, and managing the Plan.


(c)    The Participant acknowledges that Data will be transferred to any broker
as designated by the Corporation and/or one or more stock plan service
provider(s) selected by the Corporation, which may assist the Corporation with
the implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different, including less stringent, data privacy laws and protections than
his or her country. The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Corporation and
any other possible recipients that may assist the Corporation (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired upon vesting of the RSUs.


(d)    The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan, including to maintain records regarding participation. The Participant
understands that if he or she resides in certain jurisdictions, to the extent
required by applicable laws, he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents given by
accepting these RSUs, in any case without cost, by contacting in writing his or
her local human resources representative. Further, the Participant understands
that he or she is providing these consents on a purely voluntary basis. If the
Participant does not consent or if he or she later seeks to revoke his or her
consent, his or her engagement as a service provider with any Employing Company
and the Corporation will not be adversely affected; the only consequence of
refusing or withdrawing his or her consent is that the Corporation will not be
able to grant him or her RSUs under the Plan or administer or maintain RSUs.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan (including the
right to retain these RSUs). The Participant understands that he or she may
contact his or her local human resources representative for more information on
the consequences of his or her refusal to consent or withdrawal of consent.


15.    Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Corporation intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Corporation. The Participant
consents to the electronic delivery of the Plan documents and the Agreement. The
Participant acknowledges that he or she may receive from the Corporation a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Corporation by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Corporation or any designated third-party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if the Participant has provided an electronic mail address) at
any time by notifying the Corporation of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents.


16.     Code Section 409A: It is the intent that the vesting or the payments of
RSUs set forth in this Agreement shall either qualify for exemption from or
comply with the requirements of Section 409A, and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of RSUs
provided under this Agreement will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the vesting or settlement
of RSUs provided under this Agreement. In the event that any payment to a U.S.
taxpayer or Participant otherwise subject to U.S. taxation, with respect to an
RSU is considered to be based upon separation from service, and not compensation
the Participant could receive without separating from service, then such amounts
may not be paid until the first business day of the seventh month following the
date of the Participant’s termination if the Participant is a “specified
employee” under Section 409A of the Code upon his separation from service.


17.    Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


18.    Language: If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


19.    Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof.


For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the Commonwealth of Pennsylvania, and agree that such litigation
shall be conducted in the courts of Allegheny County, Pennsylvania, or the
federal courts for the United States for the Western District of Pennsylvania,
where this grant is made and/or to be performed.


20.    Exhibit C: Notwithstanding any provisions in this Agreement, the RSUs
shall be subject to any special terms and conditions set forth in Exhibit C to
this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Exhibit C, the special terms and




-4-

--------------------------------------------------------------------------------





conditions for such country will apply to the Participant, to the extent the
Corporation determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.


21.     Insider Trading Restrictions/Market Abuse Laws: The Participant
acknowledges that, depending on the Participant's country of residence, the
Participant may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Participant's ability to acquire or sell Shares or
rights to Shares (e.g., RSUs) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Corporation
(as defined by any applicable laws in the Participant's country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy maintained by the Corporation. The Participant acknowledges that it is
the Participant's responsibility to comply with any applicable restrictions, and
the Participant is advised to speak to his or her personal advisor on this
matter.


22.     Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


23.     Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.


24.    Waiver: The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.


25.    Definitions: In addition to the capitalized terms defined in the Plan,
the following terms as used herein shall have the following meanings when used
with initial capital letters:


a)
“Termination” shall mean the applicable employee’s termination of employment.
For purposes of this Agreement, (i) for U.S. taxpayers, Termination and words of
similar effect shall be construed consistent with a “separation from service”
under Section 409A of the Code to the extent required by Section 409A of the
Code, and (ii) for non-U.S. taxpayers, Termination and words of similar effect
shall mean that the Participant is no longer actively employed by an Employing
Company, without regard to any notice period (i.e., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any).


EXHIBIT A


Confidentiality and Proprietary Rights Agreement




This Confidentiality and Proprietary Rights Agreement (“Agreement”) is attached
as Exhibit A to, and incorporated as a part of, the United States Steel
Corporation Restricted Stock Unit Grant Agreement (“RSU Agreement”) and is
applicable to the Participant named in the RSU Agreement to the extent provided
in Section 11 of the RSU Agreement. For purposes of this Agreement, United
States Steel Corporation and its subsidiaries or affiliates are described as the
“Employer” or “Company”, the Participant named in the RSU Agreement is described
as the “Employee”, and the Employer and the Employee are collectively referred
to herein as the “Parties”.
1.Protection of Confidential Information.
(a)    Confidential Information. The Employee understands and acknowledges that
during the course of employment by the Employer, the Employee will have access
to and learn about non-public, confidential, secret, and proprietary documents,
materials, data, and other information, in tangible and intangible form, of and
relating to the Employer and its businesses and existing and prospective
customers, suppliers, investors, and other associated third parties
(“Confidential Information”).
For purposes of this Agreement, Confidential Information is broadly defined in
the Company policy on Protection of Confidential Information and includes, but
is not limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, transactions, negotiations, know-how, trade secrets, computer
programs, applications, databases, manuals, records, articles, supplier
information, vendor information, financial information, legal information,
marketing information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
developments, internal controls, sales information, algorithms, product plans,
designs, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes and results, specifications,
manufacturing information of the Employer or its businesses or any existing or
prospective customer, supplier, investor, or other associated third party, or of
any other person or entity that has entrusted information to the Employer in
confidence.
Confidential Information shall not include information that is generally
available to and known by the public, provided that such disclosure to the
public is through no direct or indirect fault of the Employee or person(s)
acting on the Employee's behalf.
(b)    Disclosure and Use Restrictions.
(i)    Employee agrees:




-5-

--------------------------------------------------------------------------------





(A)    to treat all Confidential Information as strictly confidential and to use
such Confidential Information only for the benefit of the Company and as
required by Employee’s job responsibilities;
(B)    not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Employer and, in
any event, not to anyone outside of the direct employ of the Employer except as
required in the performance of any of the Employee's authorized employment
duties to the Employer and only after execution of a confidentiality agreement
(such as a Non-Disclosure Agreement) by the third party with whom Confidential
Information will be shared;
(C)    not to copy any documents, records, files, media, or other resources
containing any Confidential Information, or remove any such documents, records,
files, media, or other resources from the premises or control of the Employer,
except as required in the performance of any of the Employee's authorized
employment duties to the Employer or with the prior consent of an authorized
officer acting on behalf of the Employer in each instance; and
(D)    to return all copies of Confidential Information, and any other property
of Employer, to Employer upon termination of employment.
(ii)    The Employee understands and acknowledges that the Employee’s
obligations under this Agreement with regard to any particular Confidential
Information shall commence immediately upon his acceptance of the RSU Agreement
and shall continue during and after the termination of Employee’s employment by
the Employer, until such time as such Confidential Information has become public
knowledge other than as a result of the Employee's breach of this Agreement or
breach by those acting in concert with the Employee or on the Employee's behalf.
(c)    Permitted Disclosures. Employee understands that the foregoing
confidentiality provisions do not prohibit Employee from providing truthful
information in good faith to any federal or state governmental agency, entity or
official investigating an alleged violation of federal or state law or
regulation or when Employee makes other disclosures that are protected under the
whistleblower provisions of federal or state law. The Employee acknowledges
receipt of Employer's policy regarding Reports by Employees of Illegal or
Unethical Conduct setting forth Employer's reporting policy for a suspected
violation of law; and the Protection of Confidential Information policy setting
forth permissible disclosure of trade secrets if reporting alleged violations of
law.
2.    Protection of Proprietary Rights.
(a)    Work Product. The Employee acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived, or reduced to practice by the Employee,
individually or jointly with others, during the period of the Employee’s
employment by the Employer, and relating in any way to the business or
contemplated business, research, or development of the Employer and all printed,
physical, and electronic copies, all improvements, rights, and claims related to
the foregoing, and other tangible embodiments thereof (collectively, "Work
Product"), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), patents, and other intellectual property
rights therein arising in any jurisdiction throughout the world and all related
rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions, and
renewals thereof (collectively, "Intellectual Property Rights"), shall be the
sole and exclusive property of the Employer. The Employee further acknowledges
that the Employee has been provided a copy of the U. S. Steel Patent Rules and
the Employee agrees to be bound by and adhere to the U. S. Steel Patent Rules.
(b)    Work Made for Hire; Assignment. The Employee acknowledges that, by reason
of being employed by the Employer at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
"work made for hire" as defined in the Copyright Act of 1976 (17 U.S.C. § 101),
and such copyrights are therefore owned by the Employer. To the extent that the
foregoing does not apply, the Employee hereby irrevocably assigns to the
Employer, for no additional consideration, the Employee's entire right, title
and interest in and to all Work Product and Intellectual Property Rights
therein, including the right to sue, counterclaim, and recover for all past,
present, and future infringement, misappropriation, or dilution thereof, and all
rights corresponding thereto throughout the world.
(c)    Further Assurances; Power of Attorney. During and after the Employee’s
employment, the Employee agrees to reasonably cooperate with the Employer to (i)
apply for, obtain, perfect, and transfer to the Employer the Work Product and
Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (ii) maintain, protect, and enforce the same, including, without
limitation, executing and delivering to the Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments, and other documents and
instruments as shall be requested by the Employer. The Employee hereby
irrevocably grants the Employer power of attorney to execute and deliver any
such documents on the Employee's behalf in the Employee’s name and to do all
other lawfully permitted acts to transfer the Work Product to the Employer and
further the transfer, issuance, prosecution, and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Employee
does not promptly cooperate with the Employer's request (without limiting the
rights the Employer shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be impacted by the
Employee's subsequent incapacity.
(d)    Moral Rights. To the extent any copyrights are assigned under this
Agreement, the Employee hereby irrevocably waives, to the extent permitted by
applicable law, any and all claims the Employee may now or hereafter have in any
jurisdiction to all rights of paternity, integrity, disclosure, and withdrawal
and any other rights that may be known as "moral rights" with respect to all
Work Product and all Intellectual Property Rights therein.




-6-

--------------------------------------------------------------------------------





(e)    No License. The Employee understands that this Agreement does not, and
shall not be construed to, grant the Employee any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
the Employee by the Employer.
3.    Security. The Employee agrees to comply with all Employer security and
access policies and procedures, including but not limited to the Code of Ethical
Business Conduct, the policy on Use and Protection of Company Computer Systems
and Intellectual Property, the policy on Protection of Confidential Information,
and Cyber Security Procedure A026 regarding Acceptable Use of Computing
Resources.
4.    CERTIFICATION. BY ACCEPTING THIS AGREEMENT, EMPLOYEE CERTIFIES THAT
EMPLOYEE: (A) HAS NOT AND WILL NOT USE OR DISCLOSE TO THE COMPANY ANY
CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS BELONGING TO OTHERS, INCLUDING ANY
PRIOR EMPLOYERS; (B) WILL NOT USE ANY PRIOR INVENTIONS MADE BY EMPLOYEE AND
WHICH THE COMPANY IS NOT LEGALLY ENTITLED TO LEARN OF OR USE; AND (C) IS NOT
SUBJECT TO ANY PRIOR AGREEMENTS THAT WOULD PREVENT EMPLOYEE FROM FULLY
PERFORMING HIS OR HER DUTIES FOR THE COMPANY.
5.    Acknowledgment. Nothing in this Agreement shall alter the at-will status
of the employment relationship between the Employer and the Employee, pursuant
to which either the Employer or the Employee may terminate the employment
relationship at any time, with or without cause, and with or without notice.
6.    Remedies. The Employee acknowledges that the Employer's Confidential
Information and the Employer's ability to reserve it for the exclusive knowledge
and use of the Employer is of great competitive importance and commercial value
to the Employer, and that improper use or disclosure of the Confidential
Information by the Employee will cause irreparable harm to the Employer, for
which remedies at law will not be adequate. In the event of a breach or
threatened breach by the Employee of any of the provisions of this Agreement,
the Employee hereby consents and agrees that the Employer shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that monetary damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages, or other available forms of relief.
7.    Protections for Affiliates and Subsidiaries. This Agreement is intended to
benefit all Company subsidiaries and affiliates for which Employee performs
services, has customer contact, or about which Employee receives Confidential
Information. Therefore, any subsidiary or affiliate of Employer that may be
adversely affected by a breach may enforce this Agreement regardless of which
entity employs Employee at the time.
8.    Successors and Assigns.
(a)    The Employer may assign this Agreement to any subsidiary or corporate
affiliate, or to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business or assets of the Employer. This Agreement shall inure to the benefit of
the Employer and permitted successors and assigns.
(b)    No Assignment by the Employee. The Employee may not assign this Agreement
or any part hereof. Any purported assignment by the Employee shall be null and
void from the initial date of purported assignment.
9.    Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of Pennsylvania without regard to conflicts-of-law
principles.
10.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Employee and the
Employer pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.
11.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by a duly authorized officer of the Employer (other
than the Employee). No waiver by either of the Parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the Parties in exercising any
right, power, or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right,
power, or privilege.
12.    Severability. If any portion of this Agreement shall be held
unenforceable, the parties agree that a court of competent jurisdiction may
modify the agreement (by adding or removing language) or sever unenforceable
provisions in order to render this Agreement enforceable to the fullest extent
permitted by law.
13.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.








-7-

--------------------------------------------------------------------------------






EXHIBIT B


Non-Competition Agreement


This Non-Competition Agreement (“Agreement”) is attached as Exhibit B to, and
incorporated as a part of, the United States Steel Corporation Restricted Stock
Unit Grant Agreement (“RSU Agreement”) and is applicable to the Participant
named in the RSU Agreement to the extent provided in Section 11 of the RSU
Agreement. For purposes of this Agreement, United States Steel Corporation and
its subsidiaries or affiliates are described as the “Employer” or “Company”, the
Participant named in the RSU Agreement is described as the “Employee”, “me” or
“I”, and the Employer and the Employee are collectively referred to herein as
the “Parties”.
1.     Definitions.


(a)
“Competing Products” means products or services sold by the Company, or any
prospective product or service the Company took steps to develop for which I had
any responsibility during the 24 months preceding the termination of my
employment.



(b)
“Restricted Territory” means the geographic territory (i) within sixty miles of
the area in which I worked or (ii) over which I had responsibility or (iii) that
the nature and scope of my duties could have affected, during the 24 months
preceding the termination of my employment, whichever is greatest.  Restricted
territory may be national or global depending on the nature of my duties and the
knowledge acquired in the performance of those duties.  



2.
Non-Competition. During my employment and for 12 months after termination of my
employment for any reason, I will not directly or indirectly, on behalf of
myself or in conjunction with any other person or entity:



(a)
own any business (other than less than 5% ownership in a publicly traded
company) that sells Competing Products in the Restricted Territory; or



(b)
work in the Restricted Territory for any person or entity that sells Competing
Products, in any role.



3.
Non-Solicitation Of Customers & Employees. During my employment and for 12
months after termination of my employment, I will not directly or indirectly, on
behalf of myself or in conjunction with any other person or entity:



(a)
solicit or accept business from any customer or prospective customer of the
Company with whom I had contact during the last 24 months of my employment, for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company; or



(b)
solicit or hire any employee or independent contractor of the Company, who
worked for the Company during the 6 months preceding termination of my
employment, to work for me or my new employer.



For purposes of this section, solicit means:


(a)
Any comments, conduct or activity that would influence a customer’s decision to
continue doing business with the Company, regardless of who initiates contact;
and/or



(b)
Any comments, conduct or activity that would influence an employee’s decision to
resign his employment with the Company or accept employment with my new company,
regardless of who initiates contact.



4.
Acknowledgment. Nothing in this Agreement shall alter the at-will status of the
employment relationship between the Employer and the Employee, pursuant to which
either the Employer or the Employee may terminate the employment relationship at
any time, with or without cause, and with or without notice.

5.
Change of Position. If the Employer changes Employee’s position or title with
the Employer, or transfers Employee from one affiliate to another, this
Agreement and Employee’s obligations hereunder will remain in force.

6.
Protections for Affiliates and Subsidiaries. This Agreement is intended to
benefit all Company subsidiaries and affiliates for which Employee performs
services, has customer contact, or about which Employee receives Confidential
Information. Therefore, any subsidiary or affiliate of Employer that may be
adversely affected by a breach may enforce this Agreement regardless of which
entity employs Employee at the time.

7.
Successors and Assigns.

(a)
The Employer may assign this Agreement to any subsidiary or corporate affiliate,
or to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business or assets
of the Employer. This Agreement shall inure to the benefit of the Employer and
permitted successors and assigns.

(b)
No Assignment by the Employee. The Employee may not assign this Agreement or any
part hereof. Any purported assignment by the Employee shall be null and void
from the initial date of purported assignment.





-8-

--------------------------------------------------------------------------------





8.
Governing Law. This Agreement, for all purposes, shall be construed in
accordance with the laws of Pennsylvania without regard to conflicts-of-law
principles.

9.
Injunctive Relief and Attorney’s Fees. Employee agrees that in the event
Employee breaches this Agreement, the Company will be irreparably harmed and
entitled to an injunction restraining any further breach, in addition to any
other rights to which it is entitled. Further, Employee will be responsible for
all attorneys’ fees, costs and expenses incurred by the Company to enforce this
Agreement in the event that the Employee breaches the Agreement. Additionally,
any time periods for restrictions set forth in Paragraph 2 above will be
extended by an amount of time equal to the duration of any time period during
which Employee is in violation of this Agreement.

10.
Entire Agreement. Unless specifically provided herein, this Agreement contains
all the understandings and representations between the Employee and the Employer
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.

11.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by a duly authorized officer of the Employer (other
than the Employee). No waiver by either of the Parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the Parties in exercising any
right, power, or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right,
power, or privilege.

12.
Severability. If any portion of this Agreement shall be held unenforceable, the
parties agree that a court of competent jurisdiction may modify the Agreement
(by adding or removing language) or sever unenforceable provisions in order to
render this Agreement enforceable to the fullest extent permitted by law.

13.
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.




EXHIBIT C


Additional Terms and Conditions of the
United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Restricted Stock Unit Grant Agreement




TERMS AND CONDITIONS


This Exhibit C includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if he or she works or resides in one
of the countries listed below. If the Participant is a citizen or resident of a
country other than that in which the Participant is currently working or
transfers employment to another country after the RSUs are granted, the
Corporation shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant. Certain
capitalized terms used but not defined in this Exhibit C have the meanings set
forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Exhibit C also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the laws in effect in the
applicable countries as of January 2020. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information in this Exhibit C as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that the Participant
vests in the RSUs or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than
that in which the Participant is currently working or transfers employment to
another country after the RSUs are granted, the information contained herein may
not be applicable.




SLOVAK REPUBLIC


NOTIFICATIONS


Foreign Assets Reporting Information. If the Participant permanently resides in
the Slovak Republic and, apart from being employed, carries on business
activities as an independent entrepreneur (in Slovakian, podnikatel), the
Participant will be obligated to report his or her foreign assets (including any
foreign




-9-

--------------------------------------------------------------------------------





securities such as Shares acquired under the Plan) to the National Bank of
Slovakia if the value of the foreign assets exceeds €2,000,000. These reports
must be submitted on a monthly basis by the 15th day of the respective calendar
month, as well as on a quarterly basis by the 15th day of the calendar month
following the respective calendar quarter, using notification form DEV (NBS)
1-12, which may be found at the National Bank of Slovakia's website at
www.nbs.sk.


Furthermore, if the above preconditions are met (i.e., permanent residence in
the Slovak Republic and entrepreneurial activities in addition to the
employment), the Participant will be obliged to report certain additional
information under Section 34b of Act No. 566/1992 Coll. on National Bank of
Slovakia as amended. This information is mostly of general nature and contains
personal identification data of the Participant - place and date of birth, birth
certificate number, academic degree, etc., as well as telephone and fax number
and e-mail address of the Participant, if any.


Securities Disclaimer. The grant of the RSUs is exempt from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in the
Slovak Republic.


Personal Data Protection. The national identification number (in Slovak: rodné
číslo) may be used for identification of the Participant only if required to
achieve the determined purpose of processing. It is forbidden to make the
national identification number public; the only exception is when the data
subject made the national identification number public by itself.




UNITED KINGDOM


NOTIFICATIONS


Securities Disclosure. The grant of the RSUs is exempt from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in the
United Kingdom. The Agreement is not an approved prospectus for the purposes of
section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with the Plan. The Plan and the RSUs are
exclusively available in the UK to bona fide employees and former employees and
any other UK subsidiary of the Corporation.


Taxation. The RSUs are not intended to be qualified for purposes of taxation or
National Insurance Contributions applicable in the United Kingdom.


Tax Consultation. Participant understands that he or she may suffer adverse tax
consequences as a result of Participant’s acquisition or disposition of the
Shares. Participant represents that he or she will consult with any tax advisors
that Participant deems appropriate in connection with the acquisition or
disposition of the Shares and that Participant is not relying on the Employing
Company and the Corporation for any tax advice.




EUROPEAN UNION AND EUROPEAN ECONOMIC AREA


For Participants who reside in the European Union or the European Economic Area,
the following provisions replace the Data Privacy provisions in Section 14 of
the Agreement.


(a)    Data Collected and Purposes of Collection.  The Participant understands
that the Corporation, acting as controller, as well as the Employing Company,
may collect, to the extent permissible under applicable law, certain personal
information about the Participant, including name, home address and telephone
number, information necessary to process the RSUs (e.g., mailing address for a
check payment or bank account wire transfer information), date of birth, social
insurance number or other identification number, salary, nationality, job title,
employment location, any Shares or directorships held in the Corporation (but
only where needed for legal or tax compliance), any other information necessary
to process mandatory tax withholding and reporting, details of all RSUs granted,
canceled, vested, unvested or outstanding in the Participant’s favor, and where
applicable Service termination date and reason for termination  (all such
personal information is referred to as “Data”).  The Data is collected from the
Participant, any Employing Company and the Corporation, for the exclusive
purpose of implementing, administering and managing the Plan pursuant to the
terms of this Agreement.  The legal basis (that is, the legal justification) for
processing the Data is to perform this Agreement.  The Data must be provided in
order for the Participant to participate in the Plan and for the parties to this
Agreement to perform their respective obligations thereunder.  If the
Participant does not provide Data, he or she will not be able to participate in
the Plan and become a party to this Agreement.


(b)    Transfers and Retention of Data.  The Participant acknowledges and
understands that the Employing Company will transfer Data to the Corporation for
purposes of plan administration. The Employing Company and the Corporation may
also transfer the Participant’s Data to other service providers (such as
accounting firms, payroll processing firms or tax firms), as may be selected by
the Corporation in the future, to assist the Corporation with the
implementation, administration and management of this Agreement.  The
Participant understands that the recipients of the Data may be located in the
United States, a country that does not benefit from an adequacy decision issued
by the European Commission and is not listed by the Swiss supervisory authority
as a country with adequate data protection legislation.  Where a recipient is
located in a country that does not benefit from an adequacy decision or adequacy
listing, the transfer of the Data to that recipient will be made pursuant to
European Commission-approved standard contractual clauses when required by
applicable law, a copy of which may be obtained by contacting
dataprotection@sk.uss.com or complianceofficer@uss.com.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s rights and obligations under this
Agreement, and for the duration of the relevant statutes of limitations, which
may be longer than the term of this Agreement.


(c)    The Participant’s Rights in Respect of Data. The Corporation will take
steps in accordance with applicable legislation to keep Data accurate, complete
and up-to-date.  The Participant is entitled to have any inadequate, incomplete
or incorrect Data corrected (that is, rectified).  The Participant also has the
right to request access to his or her Data as well as additional information
about the processing of that Data.  Further, the Participant is entitled to
object to the processing of Data or have the Participant’s Data erased, under
certain circumstances.  As from May 25, 2018, and subject to conditions set
forth in applicable law, the Participant also is entitled to (i) restrict the
processing of his or her Data so that it is stored but not actively processed
(e.g., while the Corporation assesses whether the Participant is entitled to
have Data erased) and (ii) receive a copy of the Data provided pursuant to this
Agreement or generated by the




-10-

--------------------------------------------------------------------------------





Participant, in a common machine-readable format.  To exercise his or her
rights, the Participant may contact the local human resources representative. 
The Participant may also contact the relevant data protection supervisory
authority, as he or she has the right to lodge a complaint.  The data protection
officer may be contacted at dataprotection@sk.uss.com.




















-11-